Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 June 2022 has been entered.

Status of Claims
	Claims 1-4 and 9 are pending.
	Claims 1-4 and 9 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Chieh-Mei (Jamie) Wang, Wideband IP Office, on 11 August 2022.  The authorization was given without traverse.
It is noted that Applicant filed permission to authorize internet communications (i.e., form SB/439) on 08 August 2022.

The application has been amended as follows:
In the Claims:
	Claim 1, line 1, replace “promoting growth of” with --promoting the growth of--;
	Claim 1, line 3,  replace “comprising Musa ferment” with --comprising a Musa ferment--;
	Claim 1, line 3, replace “and sugar alcohol” with --and a sugar alcohol--;
	Claim 1, lines 4-5, replace “xylooligosaccharides; the sugar alcohol is lactitol;” with  --xylooligosaccharides, the sugar alcohol is lactitol,--; That is, the semicolons should be replaced with commas.
Claim 4, line 2, replace “inoculated in the first fermentation, and 2% to” with 
--inoculated into the first fermentation, and wherein 2% to--;
	Claim 4, line 3, replace “inoculated in the second fermentation” to --inoculated into the second fermentation--;
Claim 9, line 1, replace “promoting growth of” with --promoting the growth of--;	
	Claim 9, line 2, replace “comprising Musa ferment” with --comprising a Musa ferment--;
	Claim 9, line 2, replace “and sugar alcohol” with --and a sugar alcohol--;
	Claim 9, lines 3-4, replace “xylooligosaccharides; the sugar alcohol is lactitol;” with --xylooligosaccharides, the sugar alcohol is lactitol,--; That is, the semicolons should be replaced with commas.

Examiner’s Comment
Drawings
The drawings received on 26 December 2019 were accepted in the Final Office Action mailed 02 March 2022.

Reasons for Allowance
35 U.S.C. § 103
The rejection of Claims 1-4 and 6-14 under 35 U.S.C. §103 as being unpatentable over Cani et al. in view of Lin et al., Apte et al., Chen et al., and Depommier et al., in the Final Office Action mailed 02 March 2022, is withdrawn in view of Applicants' amendment and argument received 30 June 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Cani et al. (US 2015/0306152), Lin et al. (US 2018/0055905), and Apte et al. (US 2016/0319358), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method and a prebiotic composition for promoting the growth of Akkermansia muciniphila. The method comprises contacting the A. muciniphila  with an effective amount of a prebiotic composition comprising a Musa ferment, oligosaccharides, and a sugar alcohol. The oligosaccharides are xylooligosaccharides, the sugar alcohol is lactitol, and the weight ratio of the Musa ferment, the xylooligosaccharides, and the lactitol is 4:3:3.

Cani et al. shows a composition comprising an effective amount of Akkermansia muciniphila for treating a metabolic disorder. The described invention also relates to a pharmaceutical composition comprising an effective amount of Akkermansia muciniphila. The composition, the pharmaceutical composition or the medicament further comprises a prebiotic.
Cani et al. does not show: 1) a Musa ferment; 2) xylooligosaccharides; 3) the sugar alcohol is lactitol; 4) the Musa ferment is obtained by a first fermentation and a second fermentation of a mixture of Musa fruit flesh and water, wherein the first fermentation is carried out with Streptococcus thermophilus and Saccharomyces cerevisiae, and the second fermentation is carried out with Acetobacter aceti; and 5) the weight ratio of the Musa ferment, the xylooligosaccharides, and the lactitol is 4:3:3.

Lin et al. shows a banana fermentation product. Banana is a plant that belongs to the family Musaceae. The banana pulp was mixed with distilled water to provide a banana pulp juice, which was sterilized by pasteurization, and then Streptococcus thermophilus and Saccharomyces cerevisiae were inoculated therein. After this pre-fermentation was complete, Acetobacter aceti was added directly thereto, as a post-fermentation, to provide a banana fermentation product.
Lin et al. does not show: 1) the Musa ferment can be used as a prebiotic to promote the growth of Akkermansia muciniphila; 2) xylooligosaccharides; 3) lactitol; and 4) the weight ratio of the Musa ferment, the xylooligosaccharides, and the lactitol is 4:3:3.

Apte et al. shows probiotic compositions of probiotic-based therapies which can be naturally or synthetically derived. Probiotic-based therapies can be used to promote targeted therapies to subjects suffering from, minimally, obesity. Microorganism agents that can be used in probiotic therapies can include, minimally, Akkermansia muciniphila. The described therapies can include prebiotics, such as xylooligosaccharides and lactitol.
Apte et al. does not show: 1) a Musa ferment can be used as a prebiotic to promote the growth of Akkermansia muciniphila; and 2) the weight ratio of the Musa ferment, the xylooligosaccharides, and the lactitol is 4:3:3.

Cani et al., Lin et al. and Apte et al. do not show, individually or in combination, a method and a prebiotic composition for promoting the growth of Akkermansia muciniphila, in which the prebiotic composition comprises a Musa ferment, xylooligosaccharides, and lactitol in a weight ratio of 4:3:3.
In addition, Applicant describes an experiment in which the microbial count of Akkermansia muciniphila was measured when propagated on four (4) different substrates for 72 hours: (a) 0.25% banana ferment, 0.25% isomaltooligosaccharides, 0.25% xylooligosaccharides, and 0.25% lactitol; (b) 0.4% banana ferment, 0.3% xylooligosaccharides, and 0.3% lactitol; (c) 0.4% banana ferment, 0.3% isomaltooligosaccharides, and 0.3% lactitol; and (d) 0.4% banana ferment, 0.3% isomaltooligosaccharides, and 0.3% xylooligosaccharides. Data results show that substrate (b) (the claimed composition) increased the microbial count of A. muciniphila (relative to a control) by 331%, compared to lesser percentages for substrates (a) (289%), (c) (298%) and (d) (294%) (originally filed specification, pp. 14-15, Example 2, para. [0041] thru [0042] and Fig. 2).
Applicant also supplies data (Remarks filed 30 June 2022) from an additional experiment in which different ratios of Musa ferment to xylooligosaccharides to lactitol were used as substrates for A. muciniphila: Group A- 1:2:2; Group B- 3:1:1; Group C- 4:3:3; and Group D- 4:1:1. Data results show that Group C (the claimed ratio) statistically increased the growth of A. muciniphila when compared to the other ratio Groups (Remarks, pp. 6-8).

Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement over other prebiotic compositions comprising ratios of Musa ferment to xylooligosaccharides to lactitol which are different from the claimed ratio of 4:3:3. That is, the claimed method and composition yields unexpectedly improved properties not present in the prior art.
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631